Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. provisional patent application 62/652,301 filed 3 April 2018 under 35 U.S.C. 119(e) is acknowledged.

Objections
Specification
A title page is unnecessary (especially one drawn towards a “Provisional United States Utility Patent”).  The title “should appear as a heading on the first page of the specification (37. C.F.R. § 1.72), and need not be presented on a separate sheet by itself. 
Each application (whether pending, patented or abandoned) included in the Cross Reference to Related Applications, at the beginning of the specification, needs to be identified by the appropriate application number (consisting of the series code and serial number) or international application number. See 37 CFR 1.78(a)(2)(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough . . . to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a 
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea (Claims  4, 5, 6, 10), recite insignificant extra-solution activity (Claims 2-10), or instruct the artisan to apply it (the abstract idea) across generic computing technology (Claims 2, 8), and the like.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  See, MPEP 2106.05(d)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 11-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by US 2017/0186032 to Kannadasan et al. 
With respect to Claims 1, and 11, Kannadasan teaches a device comprising a processor, communication interface, and memory (FIG. 1) configured to execute a method for automatically generating a listing for an item to be sold (FIG. 7; [0046]), comprising: maintaining a library of motifs, wherein a motif corresponds to a category of products and specifies (1) one or more attributes, each attribute characterizing products in the category wherein an attribute may be assigned a value that pertains to an item being sold ([0052]), and (2) one or more rules for automatically generating a generic listing for an online marketplace from values assigned to the attributes in the motif ([0046];[0052];FIG. 7, scores); receiving at least one photo of an item to be sold on a marketplace from a seller (FIG. 7); automatically determining a category of products to which the item belongs, based solely on the at least one received photo ([0052]); selecting a motif that corresponds to the determined category from the library of motifs ([0052], category names are motifs, and the classifiers are also motifs (i.e., descriptions, images, headings, etc.); obtaining at least one value for at least one attribute specified by the selected motif (FIG. 7); and automatically creating a generic listing for the item from the rules specified by the selected motif based in part on the obtained at least one value ([0046]).
With respect to Claims 2, and 12, Kannadasan teaches wherein automatically determining a category of products comprises: providing the at least one photo to an image 
With respect to Claims 3, and 13, Kannadasan teaches wherein a motif further specifies a set of acceptable values for each attribute, and wherein obtaining at least one value for at least one attribute specified by the selected motif comprises: providing the at least one photo to an image recognition subsystem; receiving from the image recognition subsystem at least one keyword; for at least one attribute specified by the selected motif, determining that at least one of the at least one received keywords corresponds to an acceptable value for the at least one attribute; and assigning the acceptable value to the at least one attribute.  ([0052], item title, item description would include keyword(s))
With respect to Claims 4, and 14, Kannadasan teaches wherein the one or more rules for automatically creating a generic listing comprises a rule for automatically generating a title and wherein automatically creating a generic listing comprises: automatically generating a title using the rule for automatically generating a title. ([0052])
With respect to Claims 5, and 15, Kannadasan teaches wherein the one or more rules for automatically creating a generic listing comprises a rule for automatically generating a description and wherein automatically creating a generic listing comprises: automatically generating a description using the rule for automatically generating a description. ([0052])
With respect to Claims 6, and 16, Kannadasan teaches wherein the one or more rules for automatically creating a generic listing comprises a rule for automatically generating a price and wherein automatically creating a generic listing comprises: automatically generating a price using the rule for automatically generating a price. ([0030];[0052];[0088])

With respect to Claims 8, and 18, Kannadasan teaches maintaining a library of marketplace-specific rules that specify specific constraints on listings for at least one marketplace; and creating a listing for each of the at least one marketplace by applying the marketplace-specific rules to the generic listing.  [0088]
With respect to Claims 9, and 19, Kannadasan teaches wherein at least one of the marketplace- specific rules is selected from the group consisting of a limit on the length of the title and a limit on the length of the description. ([0052], all listing generation modules have a limit to the length of titles and descriptions)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
	Claims 10 and 20 are rejected under § 103 as being unpatentable over Kannadasan in view of US 6,202,070 to Nguyen et al.
	With respect to Claim 10, and 20, Kannadasan fails to expressly teach maintaining a catalog of SKUs wherein a SKU represents a unique product; determining that there is no SKU in the catalog which has the same attribute values as those obtained for the item; generating a new SKU that corresponds to the item; and adding the new SKU to the catalog.  However, Nguyen teaches maintaining a catalog of SKU’s, and providing a call procedure “to add [a] requested SKU onto the database representation of the image.” (col 44, ln 17-20)  Nguyen discusses the need to change stored information of images (on disks) and the difficulties regarding same. (col. 2).  It would have been obvious to one of ordinary skill in the art to modify Kannadasan to include changing the SKU of item when not found in the catalog or database, so as to update the information stored therein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696